Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 06/09/2021, in which, claim(s) 26 and 51-73 is/are pending.
Claim(s) 1-25, 27-50 is/are cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Response to Arguments
Terminal Disclaimer
The terminal disclaimer filed on 04/27/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,187,385 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:

verify execution of the client application is within a secure processing environment based on establishment of the application-level chain of trust.”.
The Examiner respectfully disagrees, although the claim is reciting first chain of trust and an application chain of trust; however, the trust is merely extending without clarifying how it is extended. In another, if the client device and the server device have a chain of trust, then all application executing on the client device is extending/sharing that chain of trust. Similarly, because they are using the secure channel established between the client device and the server device and not a new secure channel, nothing changes. Therefore, the first chain of trust and the application chain of trust is the chain of trust.
Smith teaches sending attestation between endpoints [Smith; ¶24-25, 36, 39]. Proudler teaches client certificate validation and chain of trust passing from device to application for execution on platform, in which the application in platform having the chain of trust are enable trust on the platform [Proudler; ¶29-36; fig. 6 and associated text] The verification is shown in figure 10 in the challenge/authentication steps [Proudler; Fig. 10 and associated text].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 and 51-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Pub. No.: US 2005/0216736 A1) in view of in view of Rescorla et al. (Pub. No.: US 2012/0072721 A1; hereinafter Rescorla) further in view of Proudler et al. (Pub. No.: US 2013/0061056 A1; hereinafter Proudler).
Regarding claims 26, 58 and 66, Smith discloses an apparatus, comprising:
a processor (Smith; fig. 1 and associated text]); and
a memory comprising instructions that when executed by the processor cause the processor to (Smith; fig. 1 and associated text]):
generate, based on the private server key, a link attestation credential (the private key is used in generating of the AIK, which is use in the attestation [Smith; ¶42-44, 101]);
communicate the link attestation credential to a client device via a communication channel, the link attestation credential for authentication by the client device to establish trust with a server and to establish secure communication between the server and the client via a secure channel through a network (endpoint B send endpoint A the AIK and other credential used in establishing the secure communication between endpoint A and endpoint B [Smith; fig. 3A-3B and associated text]);
receive a client generated certificate from the client device (endpoint A sending endpoint B its certificate [Smith; fig. 3A-3B and associated text]);
authenticate the client generated certificate with the client public certificate to establish the communication channel between the server and the client device is secure (authenticating the send certificate with certificate in help validating the endpoint A and establishing of secure communication  [Smith; fig. 3A-3B and associated text]). Smith does not explicilty discloses identify a private server key and a client public certificate created by a certificate authority; however, in a related and analogous art, Rescorla teaches this feature.

Smith-Rescorla combination does not explicilty discloses authenticate the client generated certificate with the client public certificate to extend first chain of trust between the server and the client device to an application-level chain of trust to include a client  executing on the client device is secure; however, in a related and analogous art, Proudler teaches this feature.
In particular, Proudler teaches client certificate validation and chain of trust passing from device to application for execution on platform, in which the application in platform having the chain of trust are enable trust on the platform and all application code are deem trustworthiness [Proudler; ¶29-36; fig. 6 and associated text] and The verification is shown in figure 10 in the challenge/authentication steps [Proudler; Fig. 10 and associated text]. It would have been obvious before the effective fling date of the claimed invention to modify Smith-Rescorla combination to use the chain of trust of Proudler with the motivation to faster verify of application without have to create new certificates for every execution.
Although the claim is reciting first chain of trust and an application chain of trust; however, the trust is merely extending without clarifying how it is extended. In another, if the client device and the server device have a chain of trust, then all application executing on the client device is extending/sharing that chain of trust. Similarly, because they are using the secure channel established between the client device and the server device and not a new secure 

Regarding claims 51, 59 and 67, Smith-Rescorla-Proudler combination teaches the memory comprising instructions that when executed by the processor cause the processor to provide a service to the client device via the secure communications between the server and the client device (when a secure communication is established, different services can be performed [Smith; fig. 3A-3B and associated text]).

Regarding claims 52, 60 and 68, Smith-Rescorla-Proudler combination teaches wherein the private server key is provided to the server at manufacture (the private key is stored at the TPM during manufacture [Smith; fig. 3A-3B and associated text]).

Regarding claims 53, 61 and 69, Smith-Rescorla-Proudler combination teaches wherein the server private key is stored in a secure enclave (the private key is stored at the TPM [Smith; fig. 3A-3B and associated text]).

Regarding claims 54, 62 and 70, Smith-Rescorla-Proudler combination teaches wherein the secure communications channel between the client device and the server utilizes transport layer security (TLS) (using TLS handshake protocol [Smith; fig. 3A-3B and associated text]).

Regarding claims 55, 63 and 71, Smith-Rescorla-Proudler combination teaches the memory comprising instructions that when executed by the processor cause the processor to 

Regarding claims 56, 64 and 72, Smith-Rescorla-Proudler combination teaches wherein the link attestation credential is authenticated by the client device with a server public certificate to establish trust with the server [Smith; fig. 3A-3B and associated text].

Regarding claims 57, 65 and 73, Smith-Rescorla-Proudler combination teaches wherein the server public certificate is generated by the certificate authority [Smith; fig. 3A-3B and associated text].

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAO Q HO/Primary Examiner, Art Unit 2432